[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                                  SEP 29, 2011
                                 No. 10-12289                      JOHN LEY
                                                                     CLERK
                             Non-Argument Calendar
                           ________________________

                  D. C. Docket Nos. 8:10-cv-00916-RAL-MAP
                          8:04-cr-00067-RAL-MAP-2

LEE CURTIS ROBINSON,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 29, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Lee Curtis Robinson, a federal prisoner, appeals pro se the dismissal of his

pro se 28 U.S.C. § 2255 motion to vacate his sentence.
      In his § 2255 motion, Robinson contended that it was error for the district

court to have considered him a career offender for sentencing purposes. To be

considered a career offender, a defendant must have had “at least two prior felony

convictions of either a crime of violence or a controlled substance offense.”

U.S.S.G. § 4B1.1(a). Robinson conceded that one of his prior convictions on

which the district court had previously relied qualified as a predicate felony offense

under § 4B1.1(a), but argued that his other four prior convictions no longer

qualified as “crime[s] of violence.” See U.S.S.G. § 4B1.2(a). One of the

convictions that Robinson challenged was a conviction for resisting arrest with

violence under Florida Statute 843.01.

      We have recently held, however, that a prior conviction for resisting arrest

with violence under Florida Statute 843.01 is categorically a “violent felony” under

the Armed Career Criminal Act. United States v. Nix, 628 F.3d 1341, 1342 (11th

Cir. 2010). We have also held that because the definitions of “violent felony”

under ACCA and “crime of violence” under § 4B1.2(a) are virtually identical, we

consider cases interpreting one as authority in cases interpreting the other. United

States v. Alexander, 609 F.3d 1250, 1253 (11th Cir.2010). Robinson’s prior

conviction under Florida law for resisting arrest with violence is thus a “crime of

violence” under § 4B1.2(a)(2). Because Robinson still has at least two qualifying



                                          2
prior convictions under § 4B1.1(a), the district court did not err in denying his §

2255 motion.

      AFFIRMED.




                                           3